Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Land et al. (“In-Situ Metrology System for Laser Powder Bed Fusion Additive Process” hereinafter Land).
Regarding Claims 16-23, Land teaches in Figure 1 and throughout the disclosure an apparatus for layer-by-layer metal manufacturing with optical checking systems comprising -- in fixed positions outside the manufacturing volume with a thermally-insulated optical transmission window -- the labeled projector and cameras (which are considered to comprise shutters, since DSLRs comprise shutters) whose optical axes cross as claimed in order to provide data on the shape of each layer by each  camera capturing images for future derivation of information therefrom about the layer thickness qualities such as variation and geometry so as to provide information to adapt for future builds.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743